Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 29, 2017.  In view of the amendments to the claims and arguments presented, the rejections of record under 35 USC 112(a) and 112(b) are hereby withdrawn.  In claim 9 line 2 "whereina" may be a typo.

Claims 4, 6-9, 11-15 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a composition of natural components without significantly more. The claims recite a composition comprising cannabidiol or a cannabis extract and caffeine. This judicial exception is not integrated into a practical application because none of the components are markedly changed from what occurs in nature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition of cannabis and caffeine.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claims components are found in nature.   Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claimed components have not been markedly changed from what occurs in nature. . Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the claimed components have not been markedly changed from what occurs in nature.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive.
Applicants response argues that caffeine and cannabidiol do not exist in nature in combination.  The effect of the composition, to reduce anxiety side effect of caffeine, solves a long existing problem and amounts to significantly more than the judicial exception.

It is the examiner's position that the claims are directed to a composition, and all the components of the composition are found in nature as claimed.  The intended use of a composition does not lend patentability and is not at issue with the above rejection.  Unexpected results and solving problems are also not at issue with the above rejection.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over each of Glatzel and Silver.
Glatzel (2016/0324776) entitled "Cannabinoid Caffeinated Drinks, Powder, Beans, and Cannabinoid Loose Tea Leaf" teaches in paragraph 8, caffeine has several health benefits.  In paragraph 23 compositions of beverages containing caffeine and cannabinoids are discussed and in paragraph 28 cannabidiol is shown.  In paragraphs 40, 53, and 56 various ranges of cannabinoid content are shown.  In paragraph 47 coffee with cannabis oil and various additives is disclosed.  In paragraph 65 additional flavors may be included.  See the claims directed to a composition of cannabidiol and caffeine.
Silver (10,624,844) entitled "Cannabinoid Compositions Comprising Cannabis Oil and Methods of Making Thereof" teaches in column 3 lines 32-40, a composition of cannabinoids and caffeine with sweeteners to produce products for medical and recreational use with a range of proportions of components.  In column 4 lines 26-29 edible products are mentioned.  In column 4 lines 44-58 compositions are further discussed containing cannabis oil, additives such as sweeteners, and caffeine.  In column 6 lines 14-20 and column 7 first paragraph, dosing is discussed.
The claims differ from the above references in that they recite ranges of proportions of the three components.
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the claimed proportion of components because each of Glatzel and Silver teach ranges of proportions of the same components in edible compositions.  Given the wide ranges of proportions claimed, it would appear there is no criticality is the proportions.  And the proportion of various types of additives is dependent upon the desired final product.  Further, as both cannabidiol and caffeine are old substances, selecting a desired dose would not require undue experimentation.  Regarding the additives in claim 7, the references teach making edible compositions that would include the claimed additives.  Regarding claim 8 directed to formulations, the references teach beverages which are solutions.  Regarding claims 12 and 13 which include additional components/nutrients, adding nutrients to a food composition is conventional in this art.

Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive.
Applicants response argues that the intended use of the composition is not taught by the cited references.  Further, the references do not teach the claimed proportion of caffeine and cannabidiol.
It is the examiner's position that the intended use of a composition does not lend patentability to the composition.  And no criticality is seen in the claimed proportions of components where the references can be interpreted to disclose a wide range of proportions.  It would not require undue experimentation to properly dose cannabidiol and caffeine to produce desired effects, both individually and in combination, as they have long been administered to humans.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Segreti (WO 2017/151980) teaches cannabis for treating anxiety.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655